 J. W. RHODES DEPARTMENT STORESJ. W. Rhodes Department Stores and Lawrence D.Freeman. Case 3-CA-1054924 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 10 September 1982 Administrative LawJudge Martin J. Linsky issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, J. W. RhodesDepartment Stores, Ithaca, New York, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have careful-ly examined the record and find no basis for reversing his findings.2 In finding the violation herein, Member Hunter notes that Respond-ent's lawsuit lacked a reasonable basis in fact and that it was not filed ingood faith but rather solely to retaliate against employee Freeman forhaving filed a charge with the Board. Additionally, although MemberHunter subscribes to the principles set forth in the Board's decision inPower Systems, 239 NLRB 445 (1978), enforcement denied 601 F.2d 936(7th Cir. 1979), he does not agree with the result reached by the Boardon the facts of that case.DECISIONSTATEMENT OF THE CASEMARTIN J. LINSKY, Administrative Law Judge: Thiscase was tried before me in Ithaca, New York, on June23, 1982. The complaint in this matter was issued by theRegional Director for Region 3 on August 31, 1981,based on a charge filed by Lawrence D. Freedman onJuly 13, 1981. The complaint alleges that J. W. RhodesDepartment Stores (herein Respondent) violated Section8(a)(l) and (4) of the National Labor Relations Act(herein the Act), when it filed a civil lawsuit against267 NLRB No. 74Lawrence D. Freedman and his father because LawrenceD. Freedman had previously filed a charge against Re-spondent with the National Labor Relations Board. Re-spondent admits it filed a lawsuit against both LawrenceD. Freedman and his father but denies the commission ofany unfair labor practice.Upon consideration of the entire record, to include theclosing argument of the General Counsel and the post-hearing brief filed by Respondent, and upon my observa-tion of the witnesses and their demeanor, I make the fol-lowing:FINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation, maintained, atall times material herein, its principal office and place ofbusiness at Pyramid Mall, Ithaca, New York, and is, andhas been at all times material herein, engaged at said lo-cation in the operation of a retail department store.During the past fiscal year, Respondent, in the courseand conduct of its business operations, sold and distribut-ed products, the gross value of which exceeded S500,000.During the same period of time, Respondent receivedgoods valued in excess of $50,000 transported to its placeof business in interstate commerce directly from States ofthe United States other than the State of New York.Respondent, by its own admission, is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II. THE UNFAIR L ABOR PRACTICELawrence D. Freedman, a 17-year-old student, wasemployed by Respondent as a part-time salesman in itsmens' wear department from August 1980 to February1981. On April 14, 1981, he filed a charge against Re-spondent with the National Labor Relations Board,which charge, by its language, claimed that Respondentwas interfering with, restraining, and coercing its em-ployees in the exercise of their Section 7 rights bychanging the working conditions of and eventually dis-charging Lawrence D. Freedman. This charge, whichhad been assigned Case 3-CA-10370, was withdrawnwith the consent of the Charging Party on May 18, 1981.On June 13, 1981, Respondent filed a civil lawsuitagainst both Lawrence D. Freedman and his father,Norman Freedman. The lawsuit was filed in the citycourt for the City of Ithaca and stated several causes ofaction, i.e., Lawrence D. Freedman was sued for libel,malicious prosecution, abuse of process, and conspiringwith his father, Norman Freedman, to do the aforemen-tioned, while his father, Norman Freedman, was sued forconspiracy and attempted extortion. Lawrence D. Freed-man and his father, through counsel, filed an answer tothe complaint and filed counterclaims against both thepresident and one of the owners of Respondent in theirindividual capacities.It is contended by the General Counsel that the filingof this lawsuit against Lawrence Freedman and his fatherbecause Lawrence Freedman had filed a charge with the381 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board violated Section 8(a)(4)of the Act, which makes it an unfair labor practice for anemployer "to discharge or otherwise discriminate againstan employee because he has filed charges or given testi-mony under this Act." Respondent maintains that it filedits lawsuit against Lawrence D. Freedman and his fatherin good faith, that the suit had a reasonable basis in fact,and that it committed no unfair labor practice.I have concluded that in the context of the facts in thiscase Respondent violated Section 8(a)(1) and (4) of theAct by filing the lawsuit against the Freedmans. I reachthis conclusion because I find that Lawrence D. Freed-man acted in good faith in filing a charge with the Boardin April 1981, and that Respondent filed its lawsuit solelyto retaliate against Freedman for filing that charge andthe lawsuit lacked a reasonable basis in fact.The leading cases considered in reaching the conclu-sion I reached were as follows: Power Systems, 239NLRB 445 (1978), enforcement denied 601 F.2d 936 (7thCir. 1979); United Credit Bureau of America, 242 NLRB921 (1979), enfd. 643 F.2d 1017 (4th Cir. 1981); Bill John-son's Restaurants, 249 NLRB 155 (1980), enfd. 660 F.2d1335 (9th Cir. 1981); George A. Angle, 242 NLRB 744(1979).As noted earlier, Lawrence D. Freedman began hisemployment with Respondent in August 1980. He was agood salesman but his record at Respondent's store wasnot without blemish; e.g., he was reprimanded early inhis employment for writing inappropriate comments inlonghand in Respondent's procedures manual and be-cause he left a note inside a cash register which con-tained an obscene word. These two incidents had oc-curred some months prior to an impromptu meeting ofFreedman and four or five of his fellow employees atRespondent's store at the end of December 1980. Theemployees were concerned about a change in the mannerin which the pay of sales personnel was going to be cal-culated; i.e., a change which would deprive the sales per-sonnel, in their opinion, of any benefit from the statutoryincrease in the minimum wage in New York State. Onematter discussed by this group of employees was wheth-er or not they should organize a company union. Freed-man volunteered to discuss these matters on behalf of thegroup with Paul Van Coetsen, Respondent's personnelmanager. Shortly thereafter, Freedman approached VanCoetsen, told him of the concerns of the group, and re-quested that he remain anonymous as the person bringingthis matter to the attention of management. Freedmanthen returned to work.A short while later Van Coetsen told Freedman, whowas scheduled to work for several more hours thatevening, that he should go home because it was slow inthe store. Van Coetsen told Freedman further that hehad passed on to Murray Daitchman, Respondent's presi-dent, who ran the store on a day-to-day basis, whatFreedman had told him about discontent among the em-ployees and, contrary to Freedman's request that hisname not be used, Van Coetsen told Freedman that hetold Daitchman that it was Freedman who had broughtthe matter to his attention. I credit the testimony ofFreedman that he believed this was the first time he hadbeen sent home early from work and that he reasonablyconcluded that he was being disciplined somehow fortelling Van Coetsen about the employee discontent.Freedman called Daitchman at home that very night andarranged to meet with him the following morning.During their brief conversation Freedman asked if hisjob were in jeopardy and was told by Daitchman thatthis would be discussed in the morning. Freedman wassufficiently concerned that something untoward had hap-pened concerning his job security that he discussed whathad happened and its labor law implications with hisfather.At the meeting the following morning Freedman wastold by Daitchman that his job really had never been injeopardy. Thereafter, two things occurred which Freed-man testified disturbed him. He testified that his hourswere reduced and for the first time in his employmenthistory at Respondent's store he was forced to work splitshifts. 'A few days prior to February 21, 1981, which wasFreedman's last day in Respondent's employ, he was in-volved in an incident with Frank L. Di Pasquale. DiPasquale at the time was a tailor for Respondent. Hesubsequently left Respondent's employ and is now acomputer engineer. He testified at the hearing that whilehe was in the tailor's office in the rear of the men's weardepartment one of the two salesmen on duty in the de-partment, namely, Freedman, activated the intercom andsaid so that Di Pasquale, but no customers, could hearwords to the effect, "Will all Italians, Wops, Guineas,and Dagoes leave the store." Di Pasquale was angry, ranonto the floor, and told Freedman in so many words thathe never wanted to hear him say that again. Freedmantestified that he said substantially what Di Pasquale saidhe said except that he did not use the word "guinea." Heclaimed he did it as a joke and did not think that Di Pas-quale would be offended because they were used to kid-ding around like that. Di Pasquale admitted that he didcall Freedman, who is Jewish, a "kike" prior to this andhe thought Freedman did not like being called a "kike"and that was why he was particularly offended at Freed-man's remarks. Having observed the demeanor of bothwitnesses I conclude that Freedman was telling the truthas was Di Pasquale. Freedman honestly thought his rela-tionship with Di Pasquale was such that the use of ethnicslurs toward one another was acceptable. He was wrong.Di Pasquale did not like it but he had no excuse for hisown prior use of the word "kike" when referring toFreedman. Neither Di Pasquale nor Freedman thoughtthat the "incident" should be reported to management.In fact, management would not even have known any-thing about it except that the other salesman on duty inthe men's department brought it to management's atten-tion. He told management that Di Pasquale was angryand that they might lose their tailor. 2Respondent admits that Freedman was put on split shifts but later thepolicy of working employees on split shifts was stopped. Respondentdenies it ever reduced Freedman's hours but I credit the testimony ofFreedman that he perceived that his hours were cut and this is corrobo-rated by Respondent's timecards which show reduced hours worked forthe weeks ending January 17 and 24.2 There is no evidence to suggest that Di Pasquale left Respondent'semploy because of this incident382 J. W. RHODES DEPARTMENT STORESOn Freedman's last day the vice president of the store,who was leaving to go to another position, told Freed-man that he (Freedman) was going to be fired on"trumped up" charges of swearing in the presence of afellow employee and he should resign rather than befired. I credit Freedman's testimony regarding his con-versation with Vice President Robert Greer to includeGreer's statement that he had been asked on a number ofoccasions to "get rid of Freedman." Greer did not testi-fy. Freedman followed the advice of Greer and submit-ted a hastily written letter of resignation. Later thatevening Van Coetsen, the personnel manager, toldFreedman that his services were no longer desired byRespondent.Between February 21, 1981, his last day in Respond-ent's employ, and April 14, 1981, when he filed a chargewith the Board, Freedman spoke with his father,Norman Freedman, with his cousin, Neil Wallace, whois an attorney, and with a representative of the Board re-garding the filing of a charge. Lawrence Freedman'sfather and cousin are both executives for Wallace Steel,a company in the Ithaca area. Norman Freedman, thefather of the Charging Party, called Murray Daitchmana week or two before the filing of the April 14, 1981,charge and attempted to negotiate a settlement, prior tothe filing of a charge, to avoid the filing of the chargeand to protect his son's reputation; namely, that Re-spondent give a letter of recommendation to LawrenceFreedman and severance pay equivalent to moneys helost between the time he was forced to resign and/orwas discharged and the time he found another part-timejob. Daitchman rejected the offer to settle in no uncer-tain terms.On April 14, 1981, the charge was filed with theBoard. The language of the charge, which is set out inthe margin,3contains words of art and standard languagewhich were put there by a Board agent following con-versations over the phone with Lawrence Freedman.The charge was then mailed to Freedman by the Board.Freedman signed it and returned it to the Board. In lightof the above facts I conclude that Lawrence Freedmanacted in good faith in filing the charge; i.e., he reason-ably believed, based on the timing of events,4that he3 The charge read:Since on or about January 1, 1981, [Respondent], by its officers,agents and representatives, has interfered with, restrained, and co-erced, and is interfering with, restraining, and coercing employees ofJ. W. Rhodes, in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, to refrain from any or all such activi-ties, which rights are guaranteed in Section 7 of the said Act, bychanging the working conditions and terminating the employment ofLawrence D. Freedman, salesman, and at all times since such datedoes now refuse to rescind the discrimination against the abovenamed employee.After he spoke to Van Coetsen he was told to go home early. In atelephone conversation that night with Daitchman, Freedman said his jobappeared in jeopardy. Subsequently, his hours were reduced, he was puton split shifts, and he was told by Greer that he was going to be fired on"trumped up" charges.was forced to resign and let go by Respondent becauseof his involvement with the dissident employees.On May 18, 1981, the Regional Director for Region 3withdrew the charge with the consent of the ChargingParty. Thereafter, on June 13, 1981, Respondent filed acivil lawsuit against Lawrence Freedman and his father.The lawsuit was filed solely to retaliate against Freed-man for filing the original charge in April 1981. Thecauses of action sounding in abuse of process and mali-cious prosecution concern themselves strictly with thefiling of the charge and no additional action on the partof the Freedmans. The cause of action for libel alleges aslibelous the language placed in section 2 of the charge,which language is set out in footnote 3 and which istechnical language drafted by a Board agent following atelephone conversation with the Charging Party. Thecause of action sounding in extortion relates to NormanFreedman's conversation with Murray Daitchman some2 weeks prior to the filing of the charge as set forthabove. The lawsuit also alleged that the Freedmans con-spired with one another to do that which has been previ-ously described as abuse of process, malicious prosecu-tion, and libel. It goes without saying that the filing ofsuch a lawsuit will tend to discourage employees fromseeking access to the Board's processes. The amount of$2,000 was sought damages by Respondent. Accordingto Respondent, that figure represents what it cost Re-spondent during the Board investigation of the April1981 charge. Respondent did not produce any evidenceto show that it was damaged in any way beyond incur-ring some expenses in connection with the Board investi-gation, e.g., having its attorney present when store super-visors were interviewed by a Board agent, and the$2,000 in expenses was an approximation only. Accord-ingly, it can only be concluded that this lawsuit was filedto retaliate against the Charging Party and his father forfiling the charge and that the lawsuit has no basis in fact.Neil Wallace, Lawrence Freedman's cousin, represent-ed both Freedmans in the lawsuit against them. Respond-ent was represented by the same counsel who representsit in the instant case. The Freedmans filed an answer inthe civil lawsuit in which they denied all legal liabilityand counterclaimed against Murray Daitchman, Re-spondent's president, and Robert Congel, one of theowners of Respondent. Damages in the amount of$225,000 were sought. The answer and counterclaims aredated August 12, 1981. A second charge, which is thesubject matter of this proceeding, was filed with theBoard on July 13, 1981.On September 4, 1981, shortly after the complaint inthis matter issued, the attorney for Respondent and theattorney for the Freedmans entered into a "StipulationDiscontinuing Action" which had the effect of dismiss-ing the lawsuit against the Freedmans and the counter-claims against Daitchman and Congel.Ill. THE REMEDYSince I find the filing of the lawsuit by Respondentagainst Lawrence D. Freedman and his father violatedSection 8(a)(1) and (4) of the Act, I will order Respond-ent to cease and desist from this or similar misconduct. If383 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe lawsuit were still pending, part of the remedy wouldbe to order that the lawsuit be withdrawn. Lastly, Re-spondent should reimburse Lawrence D. Freedman andhis father for all legal expenses they incurred in the de-fense of the lawsuit instituted against them in the citycourt for the City of Ithaca.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. By filing a civil lawsuit against Lawrence D. Freed-man and Norman Freedman because Lawrence D.Freedman filed a charge with the National Labor Rela-tions Board, Respondent has engaged in an unfair laborpractice affecting commerce within the meaning of Sec-tion 8(a)(1) and (4) and Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby recommend the issuanceof the following:ORDER5The Respondent, J. W. Rhodes Department Stores,Ithaca, New York, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Filing civil lawsuits against employees and/or theirrelatives because the employee has filed a charge againstRespondent with the National Labor Relations Board.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Reimburse Lawrence D. Freedman and NormanFreedman for all legal expenses they have incurred inthe defense of the lawsuit filed against them in the citycourt for the City of Ithaca." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) Post at its Ithaca, New York, facility copies of theattached notice marked "Appendix."6Copies of saidnotice, on forms provided by the Regional Director forRegion 3, after being duly signed by Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to ensure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 3, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT file civil lawsuits against employ-ees and/or their relatives because the employee hasfiled a charge against us with the National LaborRelations Board.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed in the Na-tional Labor Relations Act.WE WILL reimburse Lawrence D. Freedman andNorman Freedman for all legal expenses incurredby them in defending the lawsuit we filed againstthem in the city court for the City of Ithaca.J. W. RHODES DEPARTMENT STORES384